DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TYRONE C. JONES,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2305

                            [January 6, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward Harold
Merrigan, Judge; L.T. Case Nos. 11-3685CF10A, 12-194CF10A, 12-
1172CF10A, 12-8735CF10A, and 13-8842CF10A.

   Tyrone C. Jones, Orlando, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In response to our order to show cause, the State concedes the need for
remand. We reverse the order denying appellant’s post-conviction motion
and remand for the trial court to provide appellant an opportunity to file a
sufficient amended motion if he can do so in good faith. See Fla. R. Crim.
P. 3.850(f)(2).

  Reversed and remanded.

STEVENSON, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.